Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the RCE amendment filed on 11/2/2021.
Claims 1-20 are pending in the application.  
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims 1, 8, and 15 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification merely recites what the invention does or is without sufficient details explaining how the functions are performed or trained, such as automatically preventing execution of the change to the source code, identifying, by the processing device, additional source code associated with the ID of the author of the change to the source code; and flagging, by the processing device, the additional source code to automatically prevent the author from executing the additional source code.  These steps are merely stated briefly without explaining how these steps are achieved specifically, for example, how the preventions, flagging are implemented and how such additional code by a particular author is identified.  The disclosure fails to sufficiently identify how these steps are carried out to achieve the result and merely repeats what is claimed without providing how the functions are actually performed in a particular manner.   Per claims 2-7, 9-14, and 16-20 are rejected because they depend from claims 1, 8, and 15 respectively.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al., (US 20200034135, hereafter Shi) in view of Kozloski et al. (US 20190295038, hereafter Kozloski) and Sobel et al. (US 8694983, hereafter Sobel) and Mo et al. (US 10754706, hereafter Mo).
Per claim 1:
Shi discloses:  	 logging, by a processing device, a change to source code into a database (Shi, see at least [0033] Storage 108 is a network storage device capable of storing any type of data in a structured or unstructured format … store identifiers and network addresses for a plurality of client devices, identifiers for a plurality of client device users … software change history data, software change impact evaluation models, and the like. Furthermore, storage unit 108 may store other types of data, such as authentication or credential data that may include user names, passwords, and biometric data associated with client device user and system administrators; [0068] In addition, change information manager 510 retrieves service relationships 516 from configuration management database 508, which may be a central 
 	Shi does not explicitly teach that the users or administrators are author or developer of the change to the source code, accordingly, does not explicitly teach logging an identifier of an author of the change into a database.  Kozloski teaches logging an identifier of an author of the change into a database (Kozloski, see at least [0034] The software application's various programmers though life, stored, for example, as a programmer ID; [0035] "Ratings" of code additions, including indications regarding risky coding; [0085] number of bugs reported/fixed, number of programmers involved, etc.; [0086] obtaining a historical block identifier of the programmer's historic blockchain, may recommend that the programmer ranked highest on testing (made the highest contributions so far on testing).   It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Kozloski’s author identifier with Shi’s code change impact analysis with machine learning by modifying Shi’s system to include the author ID, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to application development and performance analysis.  Combining Kozloski’s functionality with that of Shi results in a system that provide a developer information for the code change. The modification would be obvious because one having ordinary skill in the art would be motivated 
	Shi further teaches:    	generating, by the processing device, a determined performance impact of the change to the source code by identifying the determined performance impact as an outlier that is greater than an expected performance impact of the change of the source code (Shi, see at least [0072] Applied software change real impact result report module sends the real impact result report to real impact manager 538 for processing and analysis; [0097]; [0098] perform software change impact analysis based on machine learning… by using severity data, priority data, and combined impact data; [0041] to generate predicted impact result 232 of software change 220 … analyzing impact of software changes on the different service components; [0080] A smaller point value represents a higher degree of compliance, a higher degree of emergency, a higher degree of importance, a higher degree of relevance, and a higher impact level. In contrast, a higher point value represents a lesser degree of compliance, a lesser degree of emergency, a lesser degree of importance, a lesser degree of relevance, and a lesser impact level. In addition, 10 is a maximum numerical value for weight 728. It should be noted that illustrative embodiments may automatically adjust weights over time via machine learning. The recommendation factors are the expected performance impacts 
 	Shi teaches that the maximum value 10 indicating 100% failure rate ([0076]) and determining whether to apply the change based on the change impact analysis ([0098]).  However, it is not explicitly recited that if the maximum value 10 indicating 100% failure rate indicates determining whether to apply the change to the code and preventing the change. Nonetheless, Sobel teaches determining, by the processing device, that the determined performance impact exceeds a performance-impact threshold and in view of the determining, in response to the determined performance impact exceeding the performance-impact threshold, automatically preventing, by the processing device, execution of the change to the source code (Sobel, see at least fig. 2 and associated text, impact-determination module 110 may determine whether a health -impact score for the software change received from server 210 in FIG. 2 exceeds a predetermined threshold, such as 50%. If the health -impact score is less then this predetermined threshold, then impact-determination module 110 may prevent the software change from occurring on the computing system. However, if the health-impact score for the software change exceeds this predetermined threshold, then impact-determination module 110 may allow the software change to occur on the computing system).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Sobel’s impact determination module with predetermined threshold with  Kozloski’s author identifier and Shi’s code change impact analysis with machine learning by modifying Shi’s system to include the impact determination module with predetermined threshold for approval or disapproval of the code change, with a reasonable 
	Shi and Sobel do not explicitly teach a processing device establishing the performance-impact threshold based on a predefined set of expected maximum runtimes. Mo teaches a processing device establishing the performance-impact threshold based on a predefined set of expected maximum runtimes (Mo, see at least fig. 3 and associated texts, the scheduler keeps track of one or more predetermined maximum execution time limits (e.g., time thresholds or time units) … the scheduler may reclassify that task as a long-running task; Fig. 6 and associated texts, the time interval is set to equal the time unit (e.g., the predetermined maximum execution time). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Mo’s predetermined maximum 
	Shi, Sobel, and Mo do not explicitly teach identifying, by the processing device, additional source code associated with the ID of the author of the change to the source code; and flagging, by the processing device, the additional source code to automatically prevent the author from executing the additional source code.  However restricting or flagging a programmer is a mere design option.  Kozloski specifically teaches identifying, by the processing device, additional source code associated with the ID of the author of the change to the source code; and flagging, by the processing device, the additional source code to automatically 
 	2. The method of claim 1, wherein the change to the source code is logged from a source code repository (Shi, see at least [0068] In addition, change information manager 510 retrieves service relationships 516 from configuration management database 508, which may be a central repository, such as a central configuration management database repository for cloud services, and sends service relationships 516 to server 502. Service relationships 516 identify relationships between the different cloud services of cloud computing services 504. Server 502 uses the software change and service relationships information provided by change 
   	3. The method of claim 1,wherein generating the determined performance impact of the change to the source code is further based, at least in part, on at least one selected from a group consisting of: information associated with a software running environment, information associated with a code repository, information associated with a code tracing software; and information associated with a distributed system configuration (Shi, see at least [0068] In addition, change information manager 510 retrieves service relationships 516 from configuration management database 508, which may be a central repository, such as a central configuration management database repository for cloud services, and sends service relationships 516 to server 502. Service relationships 516 identify relationships between the different cloud services of cloud computing services 504. Server 502 uses the software change and service relationships information provided by change information manager 510 to generate software change impact evaluation model 518. Software change impact evaluation model 518 may be, for example, impact evaluation model 230 in FIG. 2; [0066], software change impact analysis system …by a plurality of different cloud computing platforms).   
 	Per claim 4:
Shi teaches generating by the processing device, correlations between the change to the source code and one or more metrics (Shi, see at least [0076]; [0098]; [0087] the value for predicted severity 1108 is based on recorded historic data and service topology. The value for real severity 1110 is received as feedback from a system administrator and is input into the real Sobel teaches wherein the one or more metrics comprise at least one metric selected from a group consisting of: a first metric associated with the management, the operation, or the utilization of the computing technology or the resources associated with building, processing, compiling, or executing the source code; and a second metric associated with the computing technology or the resources associated with building, processing, compiling, or executing the source code  (Sobel, see at least fig.4 and associated texts,  the results in performance-impact table 446 may demonstrate whether there has been a percentage increase in CPU usage, memory usage, page faults, and/or network usage subsequent to the software change; the software change may also be stored with the health-impact score for the software change in the database).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Sobel’s impact determination module with performance metrics with Mo’s predetermined maximum runtimes thresholds,  Kozloski’s author identifier and Shi’s code change impact analysis with machine learning by modifying Shi’s system to include the impact determination module with performance fig.4 and associated texts,  the results in performance-impact table 446 may demonstrate whether there has been a percentage increase in CPU usage, memory usage, page faults, and/or network usage subsequent to the software change; the software change may also be stored with the health-impact score for the software change in the database).
Per claims 8-11 and 15-17, they are system and medium versions of claim 1-4, respectively, and are rejected for the same reasons set forth in connection with the rejection of claims 1-4 above. 
Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Kozloski, Sobel, Mo and Bird (US 20190026108).
Per claim 5:
Shi, Kozloski, Mo and Sobel do not explicitly teach wherein the correlations are integrated into a continuous development pipeline comprising a continuous development scheme, a continuous integration scheme, or both.  Bird teaches wherein the correlations are integrated into a continuous development pipeline comprising a continuous development scheme, a 
. 

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Kozloski, Sobel, Mo and Tornhill (US 20200249941). 

Per claim 6:
Shi, Kozloski, Mo and Sobel do not explicitly teach adjusting by the processing device, a sliding window over which time the source code changes and the one or more metrics are recorded.   Tornhill teaches adjusting by the processing device, a sliding window over which time the source code changes and the one or more metrics are recorded.  (Tornhill, see at least [0055], The time window may be a sliding window).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Tornhill’s sliding window with Sobel’s impact determination module, Mo’s predetermined maximum runtimes thresholds, Kozloski’s author identifier and Shi’s code change impact analysis with machine learning by modifying Shi’s system to include a sliding window, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to application development and performance analysis.  Combining Tornhill’s functionality with that of Shi, Sobel, Mo, and Kozloski results in a system that provide a sliding time window. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to best suit the 
Per claims 13 and 19, they are system and medium versions of claim 6, respectively, and are rejected for the same reasons set forth in connection with the rejection of claim 6 above. 

  Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Kozloski, Sobel, Mo and White et al. (US 20180239689, hereafter White). 
 	Per claim 7:
Mo further discloses generating by the processing device, the predefined set of expected maximum runtimes (Mo, see at least fig. 3 and associated texts, the scheduler keeps track of one or more predetermined maximum execution time limits (e.g., time thresholds or time units) … the scheduler may reclassify that task as a long-running task; Fig. 6 and associated texts, the time interval is set to equal the time unit (e.g., the predetermined maximum execution time).
Shi, Kozloski, Mo, and Sobel do not explicitly teach classifying the change to the source code and the one or more metrics.  White teaches that the machine learning model is to classify incoming source code changes and the corresponding metrics (White, see at least [0031] after the untrusted code module 140 has been run a predetermined number of times (e.g., an execution count of 100) with acceptable performance values (e.g., average runtime <0.01 seconds, maximum runtime <0.05 seconds, zero crashes, average number of output lines <20, and maximum number of output lines <100, etc.), then the system promotes the untrusted code module 140 to be a trusted code module 230. The trusted code module 230 is added to 

Per claims 14 and 20, they are system and medium versions of claim 7, respectively, and are rejected for the same reasons set forth in connection with the rejection of claim 7 above. 
Examiner’s Note
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Response to Arguments

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
US 20210011712 is related to user competency based change control with change score and developer score and restriction on change;  
US 20050235012 is related to offline source code control and prohibiting a developer from any further modifications.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/INSUN KANG/Primary Examiner, Art Unit 2193